M. F. Cavanagh, P.J.
Plaintiff appeals a finding of the court holding him in civil contempt for the nonpayment of alimony. Pursuant to a property settlement incorporated into a divorce judgment entered on June 12, 1977, the plaintiff was ordered to pay the defendant $2,000 a month as alimony. The pertinent provisions provided:
"7. Mary is to receive from Robert, as alimony, the sum of two thousand and no/100 ($2,000) dollars per month, commencing one month following the date of a judgment of divorce (should the court see fit to award a judgment of divorce), which monthly alimony, for income tax purposes, shall be deductible by Robert and be treated as taxable income to Mary.
"8. That the monthly alimony, as provided herein, shall cease and terminate upon any one of the following:
"a. The death of Robert or
"b. Robert reaching his 65th birthday or
"c. The remarriage of Mary whichever first occurs.
"9. Both parties further agree that this monthly alimony is based on Robert’s present income of five thousand and no/100 ($5,000) dollars per month and, therefore, in the event said salary decreases, the alimony of two thousand and no/100 ($2,000) dollars monthly shall be decreased proportionately. However, if said salary should increase, the monthly alimony shall remain the same.”
The plaintiff sold his business in late 1980, and *475he stopped working by January 1, 1981. The plaintiff refused to pay alimony for January and February 1981, on the ground that since he was earning no salary he did not have to pay any alimony.
Following a contempt hearing, plaintiff was found in contempt of court for nonpayment of alimony. The plaintiff alleges error on the ground that the alimony agreement provision allowing for a decrease in alimony as plaintiffs salary decreases automatically suspended the plaintiffs alimony obligation once he stopped working for salary. Plaintiff argues he did not owe any alimony, so he could not be held in contempt for nonpayment.
We find the alimony agreement to be somewhat ambiguous insofar as it states that the award is based on the plaintiffs income but any modification of the award would be based on a decrease in salary. The ambiguity is further heightened in that it is not known whether plaintiffs income of $5,000 a month at the time of the agreement consisted of just salary or whether the income was derived from a combination of sources, including salary, interest, dividends, and profits from the sale of securities.
When plaintiffs former company was garnisheed by defendant, the company reported that it owed the plaintiff a consulting fee for one month of $1,250 and retirement benefits of $132,255.09. One could conclude that the plaintiffs financial situation has not really changed. What the plaintiff has lost in salary he has made up for in the form of consulting fees and retirement benefits. Plaintiff presented no proofs below indicating any change in his income.
We reject plaintiffs assertion that the alimony award was premised solely on his receiving a *476salary. The agreement in question was drafted by plaintiffs attorney and explained by him to the defendant, who was unrepresented. It was by means of this agreement that this marriage of some 30 years was "amicably” concluded. To adopt plaintiffs interpretation of the agreement would be to render it totally without consideration from the defendant’s point of view. Allowing plaintiff to terminate his alimony obligation whenever he decided to sell his company and terminate his salary, which he could have done on the day following the entry of the judgment of divorce, would render this agreement unconscionable.
Plaintiffs financial condition may have changed when he sold his business and quit working. He could have petitioned the court for a modification of his alimony obligation and proved a change in circumstances. MCL 552.28; MSA 25.106. Pohl v Pohl, 13 Mich App 662; 164 NW2d 768 (1968). We are in agreement with the trial court’s holding that the plaintiffs unilateral action did not alter the alimony obligation ordered by the court. The $2,000 per month award remains in effect until modified based upon a change in circumstances. The trial court properly found plaintiff in contempt of court and we affirm that finding.
Affirmed. Costs to defendant.